DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/29/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation of forming an electronic device in a region of the active surface layer located plumb with a cavity, of the plurality of cavities; depositing a protective mask on the active surface layer so as to cover the electronic device while exposing a region of the active layer located plumb with each partition; and implanting atomic species through the regions of the active layer exposed by the mask to form a weakened zone in each partition;
In claim 14, by the limitation of the active layer comprising at least one electronic device, each electronic device being arranged in a region of the active layer located plumb with a cavity; and weakened zones in at least one part of the partitions separating the cavities.
Claims 2-13 and 15-20 depend on claim 1.
The closet prior art is Guenard et al. (U.S. 2019/0088462; “Guenard”) which discloses providing a semiconductor substrate (10, Fig. 3) comprising an active surface layer (12, Fig. 3) and a layer comprising a plurality of cavities (12, Fig. 3) extending beneath the active surface layer, each cavity being separated from an adjacent cavity by a partition (portion of 10 between adjacent trenches 12, Fig. 3) ([0049]-[0050]; [0067]).  Yet, Guenard does not disclose forming an electronic device in a region of the active surface layer located plumb with a cavity, depositing a protective mask on the active surface layer so as to cover the electronic device while exposing a region of the active layer located plumb with each partition; and implanting atomic species through the regions of the active layer exposed by the mask to form a weakened zone in each partition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812